


Exhibit 10.1




AMENDMENT NO. 3 TO AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 3 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
"Amendment") is effective as of July 1, 2012 (the "Effective Date"), by and
between FIDELITY NATIONAL FINANCIAL, INC., a Delaware corporation (the
"Company"), and BRENT B. BICKETT (the "Employee") and amends that certain
Amended and Restated Employment Agreement dated as of July 2, 2008, as amended
on February 4, 2010 and January 2, 2012 (the “Agreement”). In consideration of
the mutual covenants and agreements set forth herein, the parties agree as
follows:
1.Section 4 of the Agreement is deleted and the following shall be inserted in
lieu thereof:
2.Salary. Effective as of July 1, 2012 and continuing during the employment
Term, the Company shall pay the Employee an annual base salary, before deducting
all applicable withholdings, of no less than $550,500 per year, payable at the
time and in the manner dictated by the Company's standard payroll policies. Such
minimum annual base salary may be periodically reviewed and increased (but not
decreased without the Employee's express written consent) at the discretion of
the Board or the Compensation Committee of the Board (the “Committee”) to
reflect, among other matters, cost of living increase and performance results
(the aggregate amount of paid salary in any given year shall be referred to as
the “Annual Base Salary”).


IN WITNESS WHEREOF the parties have executed this Amendment to be effective as
of the date first set forth above.


FIDELITY NATIONAL FINANCIAL, INC.


Date: July 1, 2012            By:    /s/ Michael L.
Gravelle                                
Name:     Michael L. Gravelle
Its: Executive Vice President, General Counsel and Corporate Secretary




/s/ Brent B. Bickett
Brent B. Bickett






